Citation Nr: 0105093	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for duodenal 
ulcer.  

2.  Entitlement to an increased evaluation for 
hyperthyroidism with secondary hypothyroidism, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 






INTRODUCTION

The veteran had active duty from December 1968 to December 
1972.

This appeal arises from a July 1999 rating action of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  In that decision, the RO denied the 
veteran's claims of entitlement to a compensable disability 
evaluation for his service-connected duodenal ulcer and 
entitlement to a disability rating greater than 30 percent 
for his service-connected hyperthyroidism with secondary 
hypothyroidism.  

During the current appeal, the veteran has appeared to raise 
the issues of entitlement to service connection for a skin 
disorder; a disability causing hardness, thickness, and 
splitting of finger nails and toenails; and diabetes.  These 
service connection claims are not inextricably intertwined 
with the current appeal and are, therefore, referred to the 
RO for appropriate action.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet 

final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

Further review of the claims folder indicates that the 
veteran has cited recent treatment.  In particular, in the 
substantive appeal which was received at the RO in November 
1999, the veteran reported receiving periodic treatment from 
a private ophthalmologist.  Furthermore, in a subsequent 
statement received at the RO in January 2000, the veteran 
cited recent treatment from another private physician and at 
the VA Medical Center (VAMC) in Shreveport, Louisiana.  

No attempt appears to have been made to obtain copies of 
these treatment records.  On remand, therefore, an attempt 
should be made to procure copies of any available records of 
such treatment in recent years.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all recent 
VA and private treatment records, which 
are not part of the record.  Copies of 
all such available medical reports should 
be associated with the claims folder.  
The Board is particularly interested in 
copies of records of recent treatment 
that the veteran has received from 
Dr. Darryl L. Johnson, an 
ophthalmologist, at the Johnson Eye 
Clinic in Ruston, Louisiana; from 
Dr. Mark Blackwelder at the Green Clinic, 
1200 South Farmerville Street, Ruston, 
Louisiana 71270; and at the VAMC in 
Shreveport, Louisiana.  

2.  The RO should also request VAMC in 
Shreveport, Louisiana to furnish copies of 
any additional records of treatment that 
the veteran has received from that medical 
facility in recent years.  

3.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature and severity of his 
service-connected duodenal ulcer 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination report.  
Any tests deemed necessary should be 
performed.  The examiner should provide a 
discussion of all pertinent symptomatology 
found on examination to be associated with 
the veteran's duodenal ulcer.  See, 
38 C.F.R. § 4.114, Code 7305 (2000).  The 
examiner should also provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

4.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature and severity of his 
service-connected hyperthyroidism with 
secondary hypothyroidism.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged in 
the examination report.  Any tests deemed 
necessary should be performed.  The 
examiner should provide a discussion of 
all pertinent symptomatology found on 
examination to be associated with the 
veteran's service-connected 
hyperthyroidism and hypothyroidism.  See, 
38 C.F.R. § 4.119, Codes 7900, 7903 
(2000).  The examiner should also provide 
a complete rationale for all conclusions 
reached and opinions expressed.  

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claims.  See 
38 C.F.R. § 3.655(b) (2000); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

6.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 

(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.

7.  The RO should then re-adjudicate the 
issues of entitlement to a compensable 
disability rating for the 
service-connected duodenal ulcer and 
entitlement to a disability evaluation 
greater than 30 percent for the 
service-connected hyperthyroidism with 
secondary hypothyroidism.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




